Case 1:20-cv-00807-JKB Document 49-4 Filed 11/05/20 Page 1 of 14




                 EXHIBIT 2
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 2 ofAugust
                                     49-4                            14 3, 2020

                                                                 Page 1

 1              IN THE UNITED STATES DISTRICT COURT

 2                   FOR THE DISTRICT OF MARYLAND

 3                        (Northern Division)

 4     AMBIMJB, LLC

 5                    Plaintiff/

 6      Counter-Defendant

 7     vs.

 8     STRATEGIC ARMORY

 9     CORPS, LLC

10                    Defendant/

11     Counter-Plaintiff

12     _____________________________/

13

14

15                  The Virtual Zoom Deposition of JASON KALUA

16     was held on Monday, August 4, 2020, commencing at 9:00

17     a.m., at the Office of Black Circle Group, 10901 State

18     Road 52, Hudson, Florida 34669, before Susan Wootton,

19     Notary Public.

20

21     REPORTED BY:      Susan Wootton, RPR, CLR




                              Veritext Legal Solutions
                           202-803-8830 -- 410-494-8300
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 3 ofAugust
                                     49-4                            14 3, 2020
                                                   Page 22                                                           Page 24
 1   provide the government, yes.                             1 you apply for a position?
 2          Saudi Arabia. Do you need all of them             2       A     No. I know some of the members from
 3   for every one that's ever happened?                      3 Brazil that work on the Brazil side, and they had
 4      Q    Well, what, so we're dating back to              4 approached me to help them.
 5   2013. You've identified Saudi Arabia.                    5       Q     Help them with what?
 6          So, can you -- why don't you just give            6       A     Running the operations.
 7   me a few more?                                           7       Q     In which way?
 8      A    SOCOM.                                           8       A     As the executive officer of the
 9      Q    SOCOM is the Southern Command?                   9 company to run day-to-day operations at their
10      A    Yeah, here in Tampa.                            10 facility in Arizona.
11      Q    You said you started Black Circle               11       Q     You said you knew members of their
12   Group, Inc.? Are you the -- is it an Inc.?              12 team from Brazil. Which of those members did you
13      A    LLC.                                            13 know?
14      Q    Is it an Inc. or LLC?                           14       A     Ruy Mello and Vicente Alcona.
15      A    LLC.                                            15       Q     So, Ruy Mello, is that -- is the first
16      Q    Are you the sole member of Black                16 name spelled R-U-Y?
17   Circle Group, LLC?                                      17       A     Yes.
18      A    Yes.                                            18       Q     And Vicente is V-I-C-E-N-T-E?
19      Q    Do you -- do you have any employees?            19       A     Yes.
20      A    Yes.                                            20       Q     How did you know Ruy Mello?
21      Q    How many employees does Black Circle            21       A     Through -- I met them through
                                                   Page 23                                                           Page 25
 1 Group have?                                                1   competitions, the SWAT round-up and sniper,
 2      A    Four.                                            2   International Sniper Competition.
 3      Q    Four?                                            3      Q    Did you accept the position as chief
 4      A    Yes.                                             4   executive officer with SAC in 2018?
 5      Q    Does Black Circle Group have any                 5      A    Yes.
 6 independent contractors?                                   6      Q    And did you physically relocate, or
 7      A    No.                                              7   relocate to Phoenix, Arizona, at that time?
 8      Q    Did there come a time when you --                8      A    Yes.
 9 since 2013 that you've been employed or you were           9      Q    Can you give me a month in 2018 when
10 employed by an entity, other than Black Circle            10   you started?
11 Group, LLC?                                               11      A    May.
12      A    Yes.                                            12      Q    May?
13      Q    Who or which entity was that?                   13      A    It was the first week of May.
14      A    Strategic Armory Corps.                         14      Q    Prior to becoming employed at SAC, did
15      Q    When did you start working for                  15   you know a gentleman by the name of Michael Brown?
16 Strategic Armory Corps?                                   16      A    I did.
17      A    2018.                                           17      Q    How did you know Mr. Brown prior to or
18      Q    What was your title at the time?                18   as -- prior to May of 2018?
19      A    Chief executive officer.                        19      A    When they -- when he was the vice --
20      Q    How is it that you became the chief             20   senior vice president of Abcor.
21 executive officer of Strategic Armory Corps? Did          21      Q    And how did you know him in that

                                                                                                      7 (Pages 22 - 25)
                                           Veritext Legal Solutions
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 4 ofAugust
                                     49-4                            14 3, 2020
                                                       Page 38                                                        Page 40
 1   at all while you were employed at SAC?                       1   the computer?
 2       A       No.                                              2      A    We had an ERP system.
 3       Q       How long were you the CEO of SAC?                3      Q    What is an ERP system?
 4       A       One year.                                        4      A    Event reporting.
 5       Q       So from May 2018 until May 2019?                 5      Q    Was there a particular -- do you
 6       A       Yes.                                             6   recall the developer of that system or who --
 7       Q       Do you know a particular date in May             7      A    No.
 8   that was your last date of employment with SAC?              8      Q    And what type of electronic documents
 9       A       I don't remember.                                9   did you maintain related to your employment?
10       Q       Why did you leave?                              10      A    Employee contracts, vendor contracts,
11       A       My other companies had -- my Black              11   vendor agreements, distribution agreements,
12   Circle Group had won a large Middle Eastern                 12   operational programs, budgets and financing.
13   contract.                                                   13      Q    As far as the documents that you
14       Q       Was your departure from SAC a                   14   maintained, physical documents, were they under
15   voluntary departure?                                        15   lock and key?
16       A       Yes.                                            16      A    Yes.
17       Q       Do you recall what your SAC email               17      Q    And who had access to the documents,
18   address was?                                                18   the physical documents that you maintained?
19       A       JKalua@SACfirearms.com, S-A-C,                  19      A    Me.
20   firearms.com.                                               20      Q    As far as the electronic documents,
21       Q       As far as physical documents are                21   were they password protected?
                                                       Page 39                                                        Page 41
 1   concerned, did you maintain physical documents               1      A    Yes.
 2   related to your work as CEO of SAC?                          2      Q    And do you know who else, other than
 3      A     Yes.                                                3 yourself, had access to those same documents?
 4      Q     And where were those physical                       4      A    No one.
 5   documents maintained?                                        5      Q    Did you keep any notes, diaries or
 6      A     At the office.                                      6 journals of your work while you were employed at
 7      Q     Was there a particular file cabinet,                7 SAC?
 8   or is there a file room, or where specifically?              8      A    No. Excuse me --
 9      A     It was in my office. I had one file                 9      Q    Yes.
10   cabinet at my desk and one file cabinet behind me.          10      A    -- I did keep a calendar.
11      Q     Can you just describe generally what               11      Q    Okay. A physical calendar?
12   the nature of those documents were?                         12      A    No, electronic calendar.
13      A     Contracts, employee agreements,                    13      Q    Electronic calendar?
14   budgets, financial documents, marketing documents.          14      A    Yes.
15      Q     Did you also maintain electronic                   15      Q    I'm sure I can surmise, but what type
16   documents related to your work at SAC?                      16 of information did you maintain on the electronic
17      A     Yes.                                               17 calendar?
18      Q     And electronically, where were those               18      A    Dates and appointments.
19   maintained?                                                 19      Q    Okay. And was it a -- was it a
20      A     On the computer.                                   20 company-wide calendar, or was it just your own
21      Q     Was there a particular directory on                21 individual calendar?

                                                                                                     11 (Pages 38 - 41)
                                                 Veritext Legal Solutions
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 5 ofAugust
                                     49-4                            14 3, 2020
                                                        Page 42                                                       Page 44
 1      A       Just my own individual calendar.                   1 than yourself and Mr. Tiller, if you know?
 2      Q       Mr. Kalua, during the course of your               2      A    Just once.
 3   deposition, I'm going to introduce exhibits, and              3      Q    And on the occasion when someone other
 4   we're doing that electronically, so you should see            4 than Mr. Tiller and yourself were on the line, who
 5   on your screen what's been identified as                      5 else was on the line, do you know?
 6   Exhibit 1.                                                    6      A    Another counselor.
 7             (Kalua Exhibit 1 was marked remotely                7      Q    Did you speak with anyone else in
 8   for purposes of identification.)                              8 preparation for this morning's deposition?
 9      Q       So, from a technical standpoint, just              9      A    No.
10   confirm that you're actually able to see that?               10      Q    Did you review any documents to
11      A       No.                                               11 prepare for this morning's deposition?
12      Q       No?                                               12      A    No.
13      A       Yes.                                              13      Q    Did you take any notes in preparation
14      Q       I'm sorry?                                        14 for this deposition?
15      A       Yes.                                              15      A    No.
16      Q       You do see that now?                              16      Q    Did you bring any notes with you this
17      A       Yes.                                              17 morning, as far as the deposition is concerned?
18      Q       Okay. Good. All right. So, what you               18      A    No.
19   have is -- it's marked on the very first page as             19      Q    Have you spoken with Jose concerning
20   Exhibit 1, and this is your notice to have oral              20 today's deposition?
21   deposition. Have you -- had you seen that prior              21      A    No.
                                                        Page 43                                                       Page 45
 1   to this morning?                                              1      Q    When is the last time you spoke with
 2      A       Yes.                                               2 Jose?
 3      Q       What did you do to prepare for this                3      A    Through texts a month ago.
 4   morning's deposition?                                         4      Q    And what was the nature of the text
 5      A       Prepare?                                           5 exchange?
 6      Q       Yes.                                               6      A    It was just -- they were looking for
 7      A       I just had one -- I spoke to the                   7 help on sales.
 8   lawyer.                                                       8      Q    Sales of what?
 9      Q       How many times -- and by the lawyer                9      A    Rifles.
10   you mean counsel for SAC?                                    10      Q    What type of rifles?
11      A       Yes.                                              11      A    All the rifles.
12      Q       And did you speak with Mr. Tiller?                12      Q    All the rifles?
13      A       Yes.                                              13      A    Yes.
14      Q       You said that you spoke with him one              14      Q    Were you able to provide SAC with help
15   time?                                                        15 on sales of rifles?
16      A       Three times.                                      16      A    No.
17      Q       Three times?                                      17      Q    Did you refer them to someone who may
18      A       Yes.                                              18 be able to help them?
19      Q       How long did those conversations last?            19      A    No.
20      A       Fifteen to 20 minutes.                            20      Q    Did there come a time when SAC became
21      Q       Was anyone else on the line, other                21 interested in a gas piston system?

                                                                                                      12 (Pages 42 - 45)
                                              Veritext Legal Solutions
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 6 ofAugust
                                     49-4                            14 3, 2020
                                                         Page 26                                                          Page 28
 1   capacity?                                                      1       Q    In which capacity was Mr. Alcona
 2       A    The company that I went to had done                   2   employed in or about May of --
 3   consulting for them, Miller Group International,               3       A    Consultant.
 4   so the owner knew Mike and introduced me.                      4       Q    I'm sorry?
 5       Q    And who was the owner of Miller Group                 5       A    Consultant.
 6   International?                                                 6           THE REPORTER: And I did not get the
 7       A    Colby Miller.                                         7   end of your question because you are talking over
 8       Q    Colby Miller?                                         8   each other. There's a little bit of a time gap.
 9       A    Yes.                                                  9       Q    In or about May of 2018 is how I ended
10       Q    Do you know how Mr. Miller knew                      10   the question.
11   Mike -- when you say Mike, you're referring to                11           THE REPORTER: Thank you.
12   Michael Brown?                                                12       Q    By the way, did Jose maintain an
13       A    Yes. Sorry.                                          13   office at the facilities, at SAC facilities in
14       Q    Do you know how Mr. Miller knew                      14   Phoenix?
15   Michael Brown?                                                15       A    Yes.
16       A    Their company, prior to me arriving at               16       Q    Do you know whether Jose is a citizen
17   Miller Group, they were consulting for -- for the             17   of the United States?
18   company that Mike worked for.                                 18       A    He is not.
19       Q    When you became employed as CEO of SAC               19       Q    Do you know whether Jose is a
20   in 2018, who did you report to?                               20   permanent resident of the United States?
21       A    Jose.                                                21       A    He is not.
                                                         Page 27                                                          Page 29
 1       Q    And what is Jose's last name?                         1        Q How about Ruy Mello, do you know
 2       A    Schincariol.                                          2   whether Mr. Mello is a citizen of the United
 3       Q    For purposes of the deposition, I'll                  3   States?
 4   just refer to Jose as Jose, okay? So you                       4        A He is not.
 5   understand that when I say Jose I'm referring to               5        Q Do you know whether Mr. Mello is a
 6   Mr. Schincariol?                                               6   permanent resident of the United States?
 7       A    Okay.                                                 7        A He is not.
 8       Q    What was Jose's -- when you started                   8        Q Do you know whether Mr. Alcona is a
 9   employment at SAC, what was Jose's relationship                9   citizen of the United States?
10   with the company?                                             10        A He is not.
11       A    He's the owner.                                      11        Q Do you know whether Mr. Alcona is a
12       Q    Was Ruy Mello employed by SAC when you               12   permanent resident of the United States?
13   started as chief executive officer?                           13        A He is not.
14       A    Yes.                                                 14        Q Did Mr. Mello maintain an office at
15       Q    In which capacity was Ruy Mello                      15   SAC facilities in Phoenix?
16   employed?                                                     16        A No.
17       A    He was on the Brazil side, so I'm not                17        Q Would he visit the facility in
18   sure of his exact job responsibilities in Brazil.             18   Phoenix?
19       Q    Was Vicente Alcona also employed by                  19        A Yes.
20   SAC at the time?                                              20        Q Did Mr. Alcona maintain an office at
21       A    Yes.                                                 21   the SAC facilities in Phoenix?
                                                                                                          8 (Pages 26 - 29)
                                                 Veritext Legal Solutions
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 7 ofAugust
                                     49-4                            14 3, 2020
                                                      Page 46                                                         Page 48
 1      A     Yes.                                               1   system company at that time?
 2      Q     When was that?                                     2      A      I talked to some people, and then I
 3      A     Prior to my employment.                            3   contacted Mike Brown.
 4      Q     And how do you know that?                          4      Q      Can you tell me with whom you spoke?
 5      A     They called me.                                    5      A      I spoke to Colby Miller.
 6      Q     Who is they?                                       6      Q      Okay. Anybody else?
 7      A     Jose and Ruy.                                      7      A      No.
 8      Q     What did they say?                                 8      Q      What was the nature of your call with
 9      A     Ruy called me first and asked me if I              9   Mr. Miller, relative to that inquiry?
10 would set up a meeting with a gas piston company             10          Did you just say, "hey, I'm looking
11 located here in Florida.                                     11   for a gas piston system," or tell me about that
12      Q     When was that call?                               12   conversation?
13      A     April -- April or March of 2018.                  13      A      I just said, "Hey, do you think Mike
14      Q     Do you remember the name of the gas               14   has a gas piston system?"
15 piston company in Florida?                                   15      Q      Okay. As a result of your call with
16      A     Adams Arms.                                       16   Mr. Miller, what did you do?
17      Q     And did you set up a meeting with                 17      A      I called Mike Brown.
18 Adams Arms?                                                  18      Q      How did you know how to get in contact
19      A     I did not.                                        19   with Mike, Mr. Brown?
20      Q     Why not?                                          20      A      I had his number.
21      A     I didn't think the company was viable.            21      Q      Do you recall when you initially made
                                                      Page 47                                                         Page 49
 1      Q     And by "the company," are you                      1   contact with Mr. Brown concerning a gas piston
 2   referring to Adams Arms or SAC?                             2   system?
 3      A     Adams Arms.                                        3      A      It was in April.
 4      Q     And why didn't you -- or why did you               4      Q      Do you recall what you and --
 5   think that Adams Arms was not viable, at least as           5   spoke with --
 6   of March or April of 2018?                                  6          Do you recall what you and Mr. Brown
 7      A     They were having internal problems.                7   discussed during your initial -- by the way, was
 8      Q     And you reported that back to Ruy?                 8   this a telephone conversation?
 9      A     I did.                                             9      A      Yes.
10      Q     And what happened next relative to                10      Q      It wasn't an in-person meeting or
11   SAC's interest in the gas piston system?                   11   anything?
12      A     I told them that I could find another             12      A      No.
13   one.                                                       13      Q      Do you recall what you and Mr. Brown
14      Q     When you told them that, did you have             14   discussed over the phone during your initial call
15   any particular individual or company in mind at            15   with him?
16   the time?                                                  16      A      I just asked him if he had a gas
17      A     I knew that I could find one, yes. I              17   piston system.
18   didn't have any particular in my head, but I knew          18      Q      And do you recall what his response
19   I could reach out to people to find one.                   19   was?
20      Q     Okay. What did you do in furtherance              20      A      Yes.
21   of your efforts to find or locate a gas piston             21      Q      What was his response?

                                                                                                     13 (Pages 46 - 49)
                                            Veritext Legal Solutions
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 8 ofAugust
                                     49-4                            14 3, 2020
                                                          Page 50                                                             Page 52
 1       A     Yes.                                                  1   a gas piston system?
 2       Q     Okay. And what did you do next in                     2       A    No.
 3 relation to -- as a result of Mr. Brown confirming                3       Q    During this initial phone call in
 4 that he had a gas piston system?                                  4   April 2018, did you inform Mr. Brown whether SAC
 5       A     I asked him if he was willing to sell                 5   wanted to adapt a gas piston system onto its
 6 it.                                                               6   rifles at the time?
 7       Q     What was his response? What was                       7       A    No.
 8 Mr. Brown's response to that question?                            8       Q    Did Mr. Brown tell you, during this
 9       A     Yes.                                                  9   initial call, that the AMBI gas piston system
10       Q     Did Mr. Brown describe the gas piston                10   would fit seamlessly onto a particular SAC rifle?
11 system to you during this initial April 2018 call?               11       A    No.
12       A     I don't remember.                                    12       Q    So what happened next, if you recall,
13       Q     Did you ask details related to the gas               13   relative to SAC's interest in acquiring AMBI's gas
14 piston system during the April 2018 call?                        14   piston system?
15       A     I don't remember.                                    15       A    No. I went back to Ruy and Jose, and
16       Q     When you asked Mr. Brown whether he                  16   I told them that, again, going to Adams Arms would
17 was interested in selling it, why is it that you                 17   be a costly liability -- roughly at that time, it
18 were looking for a purchase of a patent or for                   18   was around 10, 12 million -- and that I could get
19 purchase of a gas piston system as opposed to like               19   them their own piston system to put in their own
20 just licensing of the system itself?                             20   name for a lot less without the company liability.
21       A     Because their -- SAC's initial idea                  21       Q    And what was their response to that?
                                                          Page 51                                                             Page 53
 1   was to own Adams Arms and purchase Adams Arms.                  1        A      Okay.
 2       Q    So, as a result of that, you concluded                 2        Q      So what did you do next?
 3   that it had an interest in owning its own gas                   3        A      I set up a meeting.
 4   piston system?                                                  4        Q      By that time, had you become employed
 5       A    Yes.                                                   5   as the CEO with SAC?
 6       Q    Do you know why SAC had an interest in                 6        A      No.
 7   owning a gas piston system?                                     7        Q      How did you go about setting up a
 8       A    No.                                                    8   meeting?
 9       Q    Did you inform -- strike that.                         9        A      I contacted all parties and asked if
10           What, if anything, did you inform                      10   there was a time they could come to do a
11   Mr. Brown relative to what SAC wanted to do with a             11   demonstration.
12   gas piston system?                                             12        Q      When you say, "all parties" who are
13       A    I just told him that they were looking                13   you referencing?
14   to purchase Adams Arms and if he had a piston                  14        A      SAC and Mike Brown.
15   system that would be for sale.                                 15        Q      And who from SAC did you reach out to
16       Q    Did Mr. Brown, while he said, yes, he                 16   as to their interest in -- as far as their
17   would be willing to sell, did you guys talk about              17   availability and a demonstration?
18   a purchase price or anything at that time?                     18        A      I -- I spoke to both Ruy and Jose.
19       A    I don't think at that time.                           19        Q      Did either one of them express an
20       Q    Did you get a sense from SAC as to how                20   interest?
21   much they were willing to pay for -- or to acquire             21        A      Yes.

                                                                                                              14 (Pages 50 - 53)
                                                  Veritext Legal Solutions
                                 Jason
     Case 1:20-cv-00807-JKB Document   KaluaFiled 11/05/20 Page 9 ofAugust
                                     49-4                            14 3, 2020
                                                      Page 54                                                         Page 56
 1      Q    Which one of them -- which one                      1 testing actually occur?
 2 expressed an interest?                                        2      A     Yes.
 3      A    Both.                                               3      Q     Do you know when it occurred?
 4      Q    Did you actually set up or schedule a               4      A     I don't remember the exact date.
 5 demonstration?                                                5      Q     Who was present during the testing of
 6      A    Yes.                                                6 the AMBI piston system?
 7      Q    Mr. Kalua, you should see Exhibit 2 on              7      A     Myself, Mike Brown, Jose Schincariol,
 8 the screen before you?                                        8 Ruy Mello, Vicente Alcona. I don't remember
 9          For the record -- I apologize, Madam                 9 Jack's last name.
10 Court Reporter, for the record, Exhibit 2 consists           10      Q     Mr. Oliver?
11 of three pages, and it's Bates AMBI_1301 through             11      A     Oliver, Jack Oliver and Brian Kline.
12 AMBI_1303.                                                   12      Q     Where did the test occur?
13          Mr. Kalua, let me just know when                    13      A     Scottsdale Gun Club.
14 you've finished reviewing the document?                      14      Q     In order for the test to occur at
15      A    I somehow got logged out of it.                    15 Scottsdale -- Scottsdale Gun Club, did you have to
16          (Kalua Exhibit 2 was marked remotely                16 actually book a time at the club in advance of the
17 for purposes of identification.)                             17 test or could you just show up and do the test?
18      A    I'm done.                                          18      A     I did not set up the test. I only
19      Q    Do you recognize the email from                    19 went to the meeting.
20 Mr. Brown to yourself dated March 22nd of 2018? 20                   Q     Do you know who set up the test?
21      A    I do.                                              21      A     It was SAC.
                                                      Page 55                                                         Page 57
 1      Q    Does Exhibit 2 put forth, I guess, the              1       Q    You weren't employed by SAC at the
 2 appropriate -- the actual time frame within which             2   time?
 3 this demonstration was to occur, that being March             3       A    No.
 4 or April of 2018?                                             4       Q    Do you know who from SAC set up the
 5      A    Yes.                                                5   test?
 6      Q    What is a Mil-Spec Test?                            6       A    Brian Kline.
 7      A    To military specification.                          7       Q    What did you observe at the -- at the
 8      Q    What does that -- what does that mean?              8   demonstration?
 9      A    To fire under certain -- to test                    9       A    Test fire.
10 tolerance under certain conditions.                          10       Q    By whom?
11      Q    Is it important or was -- strike that.             11       A    Multiple people, multiple people took
12          Was it important that SAC actually                  12   turns firing the gun.
13 undertake a Mil-Spec test of the AMBI piston                 13       Q    Did Jose fire the gun?
14 system?                                                      14       A    No.
15      A    Yes.                                               15       Q    So multiple -- can you tell me -- can
16      Q    And why was that?                                  16   you identify those individuals that actually
17      A    To properly check the system                       17   fired?
18 operation.                                                   18       A    Jack Oliver, Brian Kline, Vicente
19      Q    The email in Exhibit 2 from Mr. Brown              19   Alcona and Ruy Mello, and Mike Brown.
20 to yourself indicates that it would be -- a                  20       Q    The exhibit -- the email in Exhibit 2
21 testing would occur in April of 2018. Did the                21   references a procedure?

                                                                                                     15 (Pages 54 - 57)
                                            Veritext Legal Solutions
                                  Jason
     Case 1:20-cv-00807-JKB Document    Kalua
                                     49-4                          August
                                            Filed 11/05/20 Page 10 of 14 3, 2020
                                                        Page 66                                                          Page 68
 1        A    No.                                                 1            Can you tell me who the "we" is that
 2        Q    Was there a time frame given by which               2   you're referring to in your text message here?
 3    SAC would want to incorporate the AMBI piston                3      A      Myself and Jose.
 4    system into SAC rifles?                                      4      Q      And the meeting that you had that's
 5        A    No.                                                 5   referenced in your text message, was that a
 6            MR. DORSEY: Can you read that                        6   face-to-face meeting?
 7    question and answer back?                                    7      A      Yes.
 8            (The reporter read back as requested.)               8      Q      Where did that meeting occur?
 9            MR. DORSEY: Thank you.                               9      A      Phoenix.
10        Q    Mr. Kalua, you'll see populated before             10      Q      Your text message goes on to read:
11    you Exhibit 3?                                              11   SAC has decided to move forward with the purchase.
12        A    Yes.                                               12            Because Jose is leaving to go back to
13        Q    Exhibit 3, for the record, is Bates                13   Brazil, SAC will be working on the finance to
14    number AMBI_717.                                            14   acquire the patent here in the U.S. until he
15            And, just so you know, Mr. Kalua, the               15   returns in a month.
16    exhibit sticker on Exhibit 3 kind of is -- it's             16            Tell me what, your understanding as to
17    overlaying what we refer to as a Bates number.              17   what SAC would be working on with regard to the
18            The Bates number is just an identifier              18   financing to acquire the patent?
19    of a document itself. So you'll see -- you'll see           19      A      Putting the money together.
20    on Exhibit 3 the one seven kind of leaking off to           20      Q      You go on to write or text: I gave
21    the right.                                                  21   them three million as the buy price and that maybe
                                                        Page 67                                                          Page 69
 1            You can't see it -- the full Bates                   1   you would go down to 2.5. I also told them that
 2    number -- but just for the record, per the court             2   it is worth 4 to 5 million.
 3    reporter's instructions, I'm advising her that               3             Why did you give SAC 3 million as the
 4    it's Bates numbered Ambimjb_717.                             4   buy price as of May 2nd, 2018?
 5        A    Okay.                                               5       A      Because four to five was too much.
 6            (Kalua Exhibit 3 was marked remotely                 6       Q      Why did -- why was four to five even a
 7    for purposes of identification.)                             7   part of your thought process at the time?
 8        Q    So Exhibit 3 is a text message to                   8       A      I believe that was the number I was
 9    Jason Kalua dated May 2nd. Do you see that?                  9   given.
10        A    Yes.                                               10       Q      Do you know by whom?
11        Q    And it appears to be from you to                   11       A      Mike.
12    Mr. Brown; is that correct?                                 12       Q      Did you tell Mr. Brown that you
13        A    Yes.                                               13   thought that four to five was too much?
14        Q    It says: Good morning, Mike. I                     14       A      Yeah. I discussed it with Jose.
15    wanted to give a quick update on the purchase of            15       Q      And what discussions did you have with
16    the piston patent.                                          16   Jose concerning the actual purchase price itself?
17            So, as of May 2nd, 2018, were you the               17       A      Where we would be able to go as far as
18    CEO of SAC?                                                 18   the purchase price, where I thought would be a
19        A    Yes.                                               19   safe number.
20        Q    It goes on to read: We had a meeting               20       Q      And what did you believe would be a
21    yesterday regarding new product acquisition.                21   safe number?

                                                                                                          18 (Pages 66 - 69)
                                              Veritext Legal Solutions
                                  Jason
     Case 1:20-cv-00807-JKB Document    Kalua
                                     49-4                          August
                                            Filed 11/05/20 Page 11 of 14 3, 2020
                                                       Page 70                                                            Page 72
 1      A    Three million.                                       1   What did you do as far as negotiations between SAC
 2      Q    Your text says that -- to Mike -- that               2   and AMBI relative to the Patent Purchase
 3   maybe you would go down to 2.5. Why do you think             3   Agreement?
 4   that Mike would go down to 2.5 million?                      4      A      Give me one second.
 5      A    I don't know.                                        5      Q      Can you hear me?
 6      Q    The text goes on to state: I would                   6      A      Yeah, but I can't see you guys any
 7   like to stay firm on 3, and by 3 you mean                    7   more. I'm in Exhibit Share, but there's no -- you
 8   3 million, correct?                                          8   guys are gone.
 9      A    Yes.                                                 9          (There was a break in the proceedings at
10      Q    I would like to stay firm on 3, but we              10   10:10 a.m. and testimony resumed at 10:20 a.m.)
11   will cross that bridge during finance. Why                  11      Q      Sue, just confirm that there was a
12   would -- why did you want to stay firm on                   12   standing or hanging question, I believe, when we
13   $3 million?                                                 13   broke.
14      A    Because I wasn't going to go any                    14            (The reporter read back as requested.)
15   higher. We weren't going to purchase it at any              15      Q      So can you answer? Can you proceed to
16   higher price.                                               16   answer that question, Mr. Kalua?
17      Q    Why was that?                                       17      A      Communicate between myself, SAC and
18      A    We just weren't.                                    18   Mike with regards to the purchase.
19      Q    As of May 2nd, 2018, was SAC looking                19      Q      Were you the point person with regards
20   at any other gas piston system?                             20   to the Patent Purchase Agreement as far as SAC is
21      A    No.                                                 21   concerned?
                                                       Page 71                                                            Page 73
 1       Q     At SAC, as of May 2000 -- May 2nd,                 1       A       Yes.
 2 2018, had SAC looked into whether it could                     2       Q       So you have before you Exhibit 4?
 3 manufacture its own gas piston system?                         3       A       Yes.
 4       A     No.                                                4       Q       It's an email from Mr. Brown to
 5       Q     Give me one second.                                5   JasonKalua@SACfirearms.com, correct --
 6           Mr. Kalua, you should see Exhibit 4,                 6       A       Yes.
 7 which, for the record, it's AMBI_1593 to 1598,                 7       Q       -- dated June 25th of 2018. Now, I
 8 Bates numbered.                                                8   just want to direct your attention to the second
 9           Let me know when you've completed                    9   paragraph in Mr. Brown's email.
10 reviewing the document?                                       10             It states -- it starts with: The
11           (Kalua Exhibit 4 was marked remotely                11   patent -- the patented system will ensure. Do you
12 for purposes of identification.)                              12   see that?
13       A     I'm done.                                         13       A       Yes.
14       Q     Were you involved in negotiation of               14       Q       And it reads: The patented system
15 the Patent Purchase Agreement between SAC and                 15   will ensure that Strategic Armory Corps will lead
16 AMBI?                                                         16   the way in new innovative technology.
17       A     Yes.                                              17             Was SAC as of -- in its pursuit of the
18       Q     What was the level of your                        18   AMBI piston patent, what was its intent as far as
19 involvement?                                                  19   leading the way as far as new innovative
20       A     I'm not sure what you mean.                       20   technology is concerned; do you know?
21       Q     What did you do? Okay. That's fair.               21       A       We were getting ready to -- we were

                                                                                                         19 (Pages 70 - 73)
                                                 Veritext Legal Solutions
                                  Jason
     Case 1:20-cv-00807-JKB Document    Kalua
                                     49-4                          August
                                            Filed 11/05/20 Page 12 of 14 3, 2020
                                                      Page 74                                                             Page 76
 1    going to put out a new rifle platform.                     1   AMBI entered into, did that consist of a two-part
 2       Q      Can you describe that platform to me?            2   payment plan with the first installment of
 3       A      It was -- we would have started off              3   $1.5 million and the second installment of
 4    with the AR-15 or 556 Armalite rifle and put               4   $1.1 million to be paid by the year end, for a
 5    the -- make it into a piston driven system.                5   total of $2.6 million?
 6       Q      And, as of June 25th, 2018, what                 6      A     No.
 7    efforts had SAC undertaken to -- along that line?          7      Q     In fact, if you can go to the third
 8       A      We did not have a new system in mind.            8   page -- I'm sorry, the fifth page of Exhibit 4,
 9       Q      Was there a time frame in which SAC              9   which is Bates AMBI_1597 --
10    intended to put out an AR-15 with a gas piston            10      A     Okay.
11    system?                                                   11      Q     -- and that's the -- at least the
12       A      Yes.                                            12   front page. The document is titled, Patent
13       Q      What was that time frame?                       13   Purchase Agreement, correct?
14       A      We wanted to have it out by the                 14      A     Yes.
15    following year.                                           15      Q     And that's the patent -- the draft
16       Q      Any particular month in the following           16   Patent Purchase Agreement that Mr. Brown attached
17    year?                                                     17   to his June 25th, 2018 email when he offered to
18       A      January.                                        18   sell the patent for $2.5 million, correct?
19       Q      Why is that?                                    19      A     Yes.
20       A      SHOT Show.                                      20      Q     And, again, the offer that was
21       Q      What is a SHOT Show?                            21   attached to Mr. Brown's June 25th email, as far as
                                                      Page 75                                                             Page 77
 1       A      It's the International SHOT Show for             1 the payment terms were concerned, it was a
 2 the industry, for firearms, manufacturing,                    2 one-time payment of $2.5 million, correct?
 3 defense.                                                      3       A     Yes.
 4       Q      Did you communicate that, and when I             4       Q     And did you, on behalf of SAC,
 5 say you, did you on behalf of SAC communicate to              5 actually sign and return this form or this version
 6 Mr. Brown that SAC wanted to put out an AR                    6 of the Patent Purchase Agreement?
 7 platform that adapted the gas piston system, prior            7       A     No.
 8 to the January 2019 SHOT Show?                                8       Q     Why not?
 9       A      I don't remember.                                9       A     We went into a payment breakdown of
10       Q      Exhibit 4 goes on to read: The offer            10 installments.
11 price is $2.5 million and a one-time payment, or a           11       Q     Do you know whether SAC engaged legal
12 two-part payment plan with the first installment             12 counsel at the time to assist in its efforts to
13 of $1.5 million and a second installment of                  13 acquire AMBI's piston system?
14 $1.1 million by year end, totaling 2.6 million.              14       A     No.
15 Did I read that correctly?                                   15       Q     Do you know why it did not engage
16       A      Yes.                                            16 legal counsel to help with this purchase?
17       Q      The eventual deal that SAC and AMBI             17       A     No.
18 entered into, did that agreement consist of a                18       Q     What discussions, if any, did you have
19 one-time payment of $2.5 million?                            19 with Jose concerning the actual terms of a Patent
20       A      No.                                             20 Purchase Agreement as of June 2018?
21       Q      Did the eventual deal that SAC and              21       A     We were discussing the payment of --

                                                                                                          20 (Pages 74 - 77)
                                               Veritext Legal Solutions
                                  Jason
     Case 1:20-cv-00807-JKB Document    Kalua
                                     49-4                          August
                                            Filed 11/05/20 Page 13 of 14 3, 2020
                                                     Page 94                                                         Page 96
 1    displays?                                                 1      A       They didn't fit.
 2         A Yes.                                               2      Q       Do you know why?
 3         Q What is it?                                        3      A       I believe the gas block was in the
 4         A It's the patent. Two rifles, two                   4 way.
 5    pistol rifle systems and two piston systems.              5      Q       And what did you do as a result of
 6         Q And do you recall when you first saw               6 those findings?
 7    what's depicted in the picture of Exhibit 8?              7          MR. TILLER: Objection.
 8         A I don't remember the exact date.                   8      Q       What happened? What did you do as a
 9         Q Do you -- So, the picture actually                 9 result of that?
10    displays, like you said, two rifles, correct?            10      A       We contacted Mike.
11         A Yes.                                              11      Q       What happened? Did Mr. Brown respond?
12         Q Do you know whether those actual                  12      A       Yes.
13    rifles were actually shot?                               13      Q       What did he say or do?
14         A Yes.                                              14      A       He said he would help us to get --
15         Q Do you know who shot the rifles that              15      Q       And what, if anything, did he do to
16    are depicted in Exhibit 8?                               16 help you out in that regard?
17         A Yes.                                              17      A       He flew out to Arizona.
18         Q Who did?                                          18      Q       And while he was out in Arizona, what
19         A Dale Wallace and Garrett.                         19 did he do in relation to attempting to help SAC
20         Q Did their shooting -- did it work when            20 adapt the piston system onto its rifles?
21    they attempted to shoot the gun?                         21      A       He was working with our team.
                                                     Page 95                                                         Page 97
 1       A     Yes.                                             1      Q       Do you know specifically what he did?
 2       Q     And how do you know that?                        2      A       Not specifically.
 3       A     Video.                                           3      Q       Did you get any reports back as to
 4       Q     Who took a video of Mr. Wallace and              4   whether Mike's -- Mike was able to assist SAC in
 5    Garrett. Do you know Garrett's last name, by the          5   adapting the piston system onto an SAC rifle?
 6    way?                                                      6      A       Yes.
 7       A     I don't.                                         7      Q       And what was the result of those
 8       Q     Who took a video of Mr. Wallace and              8   efforts?
 9    Garrett shooting the rifles that are depicted on          9      A       That we had it fit.
10    Exhibit 8?                                               10          THE REPORTER: You had a fit? I
11       A     I think they took it of each other.             11   didn't hear you.
12       Q     So what happened next in furtherance            12      A       That we had it fit.
13    of SAC's efforts to adapt the gas piston system          13      Q       Do you know the time frame within
14    onto SAC's rifles?                                       14   which this occurred?
15           MR. TILLER: Objection. You can                    15      A       Five days.
16    answer if you understand.                                16      Q       Okay. Do you recall whether it was in
17       A     I understand.                                   17   September or October of 2018?
18           We took the piston systems and put                18      A       I don't recall the exact date.
19    them to mount on our rifles. Those two rifles are        19      Q       Do you know what the scaled down
20    AMBI rifles.                                             20   piston assembly is?
21       Q     Okay. So, and what did you find?                21      A       Yes.

                                                                                                      25 (Pages 94 - 97)
                                             Veritext Legal Solutions
                                  Jason
     Case 1:20-cv-00807-JKB Document    Kalua
                                     49-4                          August
                                            Filed 11/05/20 Page 14 of 14 3, 2020
                                                        Page 134                                                          Page 136
 1       A       I don't remember.                                  1   provide engineering support, did he ever say to
 2       Q       Okay. Was there ever a time that you               2   you, "hey, Jason, I'm going to have to charge you
 3 came to understand what the innovation was in the                3   for this?"
 4 AMBI gas piston system?                                          4       A     No.
 5       A       I don't remember.                                  5       Q     Did he ever send you an invoice for
 6       Q       Okay. I would like you to take a look              6   any of the consultation work or support that he
 7 at Exhibit 4, please.                                            7   provided?
 8       A       Okay.                                              8       A     No.
 9       Q       And, again, just to -- sorry.                      9       Q     Was it your understanding that SAC
10              Again, just to make sure, the SAC was              10   would be paying extra for the support that
11 not represented by counsel when it -- with regard               11   Mr. Brown and AMBI provided?
12 to the Patent Purchase Agreement, correct?                      12       A     No.
13       A       Correct.                                          13       Q     The test that Mr. Wallace did, do you
14       Q       Do you know whether AMBI was                      14   know how many handguards were used during that
15 represented by counsel?                                         15   test?
16       A       I think just a patent attorney.                   16       A     No.
17       Q       And the Patent Purchase Agreement                 17       Q     Do you know how many handguards SAC --
18 that's attached to Exhibit 4 was proposed by                    18   strike that.
19 Mr. Brown, correct?                                             19            Do you know how many standard
20       A       Yes.                                              20   handguards SAC had for its AR-15s?
21       Q       And the Patent Purchase Agreement that            21       A     I believe four.
                                                        Page 135                                                          Page 137
 1   was eventually executed was proposed by Mr. Brown,             1        Q       Okay. And they're different sizes,
 2   correct?                                                       2 correct?
 3       A      Yes.                                                3        A       Yes.
 4       Q      It was not drafted by SAC, was it?                  4        Q       Okay. Do you know whether the AMBI
 5       A      No.                                                 5 gas piston system was ever tested using all four
 6       Q      Okay. Going to the email -- sorry, my               6 handguards?
 7   computer is running a little slow here.                        7        A       I don't know.
 8           Going to the email at the top of                       8        Q       You were not directly involved in the
 9   Exhibit 4, are you there?                                      9 engineering efforts to adapt the AMBI gas piston
10       A      Yes.                                               10 system to the SAC rifles, correct?
11       Q      Okay. You see, there are some                      11        A       Correct.
12   numbered items about halfway through the email,               12        Q       You were running the entire company,
13   and number 6 says: Product engineering support                13 correct?
14   for the patent life. Do you see that?                         14        A       Correct.
15       A      Yes.                                               15        Q       And the AMBI gas piston system project
16       Q      Did you understand that AMBI would                 16 was just one aspect of the company's business
17   provide product engineering support for the                   17 while you were the CEO, correct?
18   patent -- for the entire term of the patent                   18        A       Correct.
19   pursuant to the Patent Purchase Agreement?                    19        Q       So you weren't actually down with
20       A      Yes.                                               20 Mr. Wallace or with Mr. Stevens working on any of
21       Q      Okay. When Mr. Brown came out to                   21 the engineering to get this done, correct?

                                                                                                       35 (Pages 134 - 137)
                                                   Veritext Legal Solutions
